Citation Nr: 1236442	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  09-07 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

1.  Whether new and material evidence has been received in order to reopen a claim for service connection for a bilateral knee disability.

2.  Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to August 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which, in pertinent part, denied the Veteran's application to reopen his previously denied claim of entitlement to service connection for a bilateral knee disability.  The appellant appealed the decision to the Board, and the case was referred to the Board for appellate review.  

A Travel Board hearing was held on May 18, 2012, before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.

The issue of entitlement to service connection for a bilateral knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained. 

2.  An unappealed June 2004 Board decision denied service connection for a bilateral knee disability. 

3.  The evidence received since the June 2004 rating decision, when considered by itself, or in conjunction with previously considered evidence, does relate to an unestablished fact necessary to substantiate the claim for service connection for a bilateral knee disability. 


CONCLUSIONS OF LAW

1.  The June 2004 Board decision, which denied service connection for a right and left knee disabilities, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.302 (2011). 

2.  The evidence received subsequent to the June 2004 Board decision denying service connection for right and left knee disabilities is new and material, and the claim for service connection for a bilateral knee disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (ie., describes what is meant by new and material evidence under either the old or new standard); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.  

In the decision below, the Board has reopened the Veteran's claim for service connection for a bilateral knee disability.  Therefore, regardless of whether the requirements have been met in this case with regard to this claim, no harm or prejudice to the appellant has resulted.  As such, the Board concludes that the current laws and regulations have been complied with, and a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication of the claim to reopen.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92. 

LAW AND ANALYSIS

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. § 7104, 7105; 38 C.F.R. § 3.104, 20.1100, 20.1103, 20.1104.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108. 

For applications filed after August 29, 2001, as was the application to reopen the instant service connection claim, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

The United States Court of Appeals for Veterans Claims (Court) recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4) , which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The Veteran's original claim for service connection for a bilateral knee disability was denied in a September 1999 rating decision.  The Veteran appealed this decision and in a June 2004 Board decision, service connection for right and left knee disabilities was denied.  The Veteran did not appeal the June 2004 Board decision.  As such, the June 2004 Board decision became final.  38 C.F.R. §§ 20.200, 20.202, 20.1104. 

The evidence of record at the time of the June 2004 Board decision included the service treatment records, which reflect that in April 1984 the Veteran was seen for left knee pain.  On examination, the left knee was stable without swelling or point tenderness.  The diagnosis was left knee inflammation.  The service treatment records also reveal that in May 1988 the Veteran was seen for right knee effusion and right thigh contusion of two weeks during, after he was kneed in the thigh while playing basketball.  X-rays of the right knee showed no evidence of fracture, dislocation, or other abnormality.  The X-ray impression was normal knee.  The assessment was right thigh contusion and right knee swelling of unknown etiology.  The Veteran was placed on profile for seven days.  A June 1988 service treatment record notes that after physical therapy the Veteran felt "good to go."  He tried slow jogging and had no problems.  On examination, there was slight tightness, right greater than left.  He was profiled to run at his own pace and tolerance and was assigned a home program of stretching.  No separation examination was conducted.

The post-service medical evidence of record at the time of the June 2004 Board decision included VA treatment records from July through September 1997, which note complaints of and treatment for degenerative joint disease of the knees, as well as musculoskeletal pain involving the knee joints.  A September 1997 X-ray study of the knees revealed no acute bony abnormality and no definite degenerative changes.  Also of record was a July 1999 VA orthopedic examination which reveal that the Veteran complained of chronic knee problems, including soreness, swelling, and giving way.  X-rays were normal and the diagnosis was bilateral knee tendonitis.  A November 2003 VA medical opinion addendum was obtained from the July 1999 VA examiner.  The examiner opined that considering the right knee effusion during service, it is as likely as not that the Veteran's right knee symptoms may be related to his in-service right knee symptoms.  With respect to the left knee, the examiner felt that the evidence was not sufficient to render an opinion regarding a relationship between the Veteran's left knee symptoms at the July 1999 VA examination and service.  The examiner stated that the evidence was insufficient to render an opinion with regard to the left knee without speculation.  The examiner specifically noted that the Veteran had not been examined in five years, so any current knee disability was not known to the examiner at this time.

Also of record at the time of the Board's June 2004 decision was a December 2003 VA examination report, which notes that X-rays showed some loss of normal valgus of both knees.  There was no particular loss of joint space in either knee, but there was a little lateral shift of the tibia relative to the femur at the knee joint bilaterally, with a little sharpening of the lateral tibial spine bilaterally.  The diagnosis was mild early osteoarthritic changes in both knees.  The examiner, an orthopedist, noted that the Veteran had minimal treatment for his knees while he was in the service, and he did not see a doctor after service for his knees until eight years after discharge.  He played a lot of basketball and had many minor injuries while on active duty.  He only had one injury to his left thigh.  He now has early arthritic changes in both knees, but no joint space narrowing.  The examiner opined that this was probably due to age.  The examiner was of the opinion that there was insufficient evidence to consider that the knee problems were related to the Veteran's military service.  The examiner opined that it is less than likely that the Veteran's knee conditions are related to his service activities.  

The Board denied the claims for service connection for right and left knee disabilities in June 2004 on the basis that the currently diagnosed early arthritis of the knees was not present during service or within one year of service, and the December 2003 VA examiner's opinion that the diagnosed mild early arthritis was more likely due to age than due to the in-service episodes of knee complaints.  The Board determined that the tendonitis, which was diagnosed in July 1999, was not present as of December 2003. 

The newly submitted evidence includes VA treatment records from May and June 2005, which reflect a diagnosis of patellar-femoral syndrome.  In addition, an October 2006 VA treatment record notes that the Veteran complained of bilateral knee pain which has not changed much.  The October 2006 treatment record reflects that X-ray studies of the knees from July 2006 revealed no abnormality.  The impression was bilateral knee pain of undetermined origin.  The Veteran was to be referred to orthopedics for follow-up.  Also added to the record is a May 2007 VA orthopedic consult which notes that the Veteran complained of bilateral knee pain.  He stated that the pain started in service with no specific injury or trauma.  X-rays dated in May 2007 revealed mild degenerative joint disease.  The assessment was patella femoral syndrome of the knees.  The Veteran was given knee braces.  A May 2007 VA primary care follow up note reflects that the Veteran was seen to get his knee braces.  Both knees were noted to be painful.  Also noted was that the knees give out.  The assessment was internal derangement of the knees.  An August 2010 VA treatment record reflects that the Veteran described experiencing knee pain related to arthritis.  Another August 2010 VA treatment record notes that the Veteran has tendonitis of the knee.

The Board finds that the medical evidence of record showing diagnoses of patellar femoral syndrome, internal derangement of the knees, and tendonitis of the knee is new and material evidence in that such diagnoses were not previously considered at the time of the June 2004 Board decision denying service connection for a bilateral knee disability, and the records are material in that they raise a reasonable possibility of substantiating the claim.  Specifically, the Veteran has current diagnoses related to his knees which were not considered as current diagnoses which could be caused by or related to service at the time of the June 2004 rating decision.  As previously noted, the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In this case, reopening the claim would result in consideration of the claim based upon whether the currently diagnosed patellar femoral syndrome, internal derangement, or tendonitis is/are caused by or related to service.  This alternative theory of entitlement is one which was not considered at the time of the last prior final denial.  Accordingly, the Board finds that new and material evidence has been presented to reopen the appellant's previously denied claim for service connection for a bilateral knee disability. 

The Board notes that the original June 2004 Board decision adjudicated the Veteran's claims as entitlement to service connection for a right knee disability and a left knee disability.  The Board denied service connection of arthritis of the knees and disregarded the diagnosis of tendonitis because although found in July 1999, tendonitis was not found to be present in 2003.  The Court has held that claims based on separate and distinctly diagnosed conditions must be considered separate and distinct claims, and that the factual basis of a claim for the purpose of determining whether it was adjudicated in a final decision is the Veteran's disease or injury rather than the symptoms of the Veteran's disease or injury.  See Ephraim v. Brown, 82 F.3d 399 (1996); Boggs v. Peake, 520 F.3d 1330 (2008).  At the same time, the Court recently held that in determining whether new and material evidence is required, the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries" or whether it is evidence tending to substantiate an element of a previously adjudicated matter.  Velez v. Shinseki, 23 Vet. App. 199 (2009).  In Velez, the Court determined that a previous decision of the RO had explicitly considered whether the appellant had any diagnosed psychiatric condition that could be related to service.  The Court found that "any" psychiatric condition included a psychological nervous condition.  The Board finds that the facts of this case are similar to those of Velez.  Here, although the June 2004 Board decision listed the issues as entitlement to service connection for a right knee disability and a left knee disability, the reasons and bases of the decision limited its analysis to arthritis of the knees, and although tendonitis was discussed, it was not found to be a then current diagnosis.  Therefore, the decision did not limit the Veteran's claim of service connection to a particular diagnosis and, therefore, any "new" diagnosis does not introduce a new claim based on a distinctly diagnosed condition from the claim for service connection for a bilateral knee disability.  The Board finds that under Velez, the denial of service connection in the June 2004 Board decision was broad enough to encompass any knee disability related to service.  Thus, the Veteran's current claim for entitlement to service connection for a bilateral knee disability constitutes the same claim that was denied by the June 2004 Board decision.  In any event, the Board notes that in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Therefore, the Board finds that the knee symptoms for which the Veteran currently seeks service connection are the same symptoms for which he was denied service connection in the Board's June 2004 decision.  


ORDER

New and material evidence having been received, reopening of the claim for service connection for a bilateral knee disability is granted.


REMAND

Reason for Remand:  To afford the Veteran a new VA examination with opinion.

VA has a duty to obtain a medical examination when the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service; an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability; and insufficient evidence to decide the case.  38 U.S.C.A. §5103A (West 2002); 38 C.F.R. §3.159(c)(4) (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board notes that the service medical evidence reflects that the Veteran was seen for complaints of bilateral knee pain.  The July 1999 VA examiner opined, in a November 2003 addendum opinion, that it was as likely as not that the current right knee symptoms (diagnosed as tendonitis) may be related to the in-service right knee symptoms.  The examiner reasoned that this was due to the right knee effusion in service.  With regard to the left knee, the examiner found insufficient evidence to render an opinion because the examiner could not find documentation of the left knee symptoms in service.  However, the December 2003 VA examiner did not diagnose tendonitis, and instead diagnosed mild early osteoarthritic changes in both knees.  Due to the minimal treatment for his knees in service, and the fact that the Veteran did not see a doctor for his knees until eight years after discharge, the examiner found that it was less than likely that his knee conditions are related to his service activities.  

Since the December 2003 examination, the Veteran has been diagnosed with tendonitis, internal derangement of the knees, and patellofemoral syndrome of the knees.  It is not clear which knee or whether both knees meet a diagnosis of tendonitis.  Regardless, in light of these new diagnoses, the Board finds that a new VA examination should be conducted in order to determine what, if any, bilateral knee disability the Veteran is currently diagnosed with, and the etiology of such.

Because the Veteran receives treatment for his bilateral knee disability through VA, and the most recent VA treatment records contained in the claims file are from August 2011, up-to-date VA treatment records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's VA treatment records dating from August 2011 to the present, and associate them with the claims file.

2.  The Veteran should be afforded a VA orthopedic examination by an examiner other than the examiners who conducted the July 1999 and December 2003 examinations, in order to determine the nature and etiology of any bilateral knee disability that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review the claims file and provide a diagnosis/diagnoses with respect to any bilateral knee disability that may be present.  The examiner must then provide an opinion as to whether it is at least as likely as not (50 percent likelihood or greater) that any current right and/or left knee disability is caused by or related to his active service, to include the 1984 and 1988 knee complaints found in the service treatment records.  The examiner should comment on the Veteran's statements that he has had ongoing symptoms since service despite his lack of treatment, which he states was due to his not having health insurance.  The examiner should also discuss the July 1999 diagnosis of tendonitis of the right knee, which the July 1999 VA examiner found was related to the right knee symptoms in service.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4. (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The appellant has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until he is notified. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


